Citation Nr: 0021302	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for major depresion 
with mood congruent psychotic features, competent, currently 
evaluated a 50 percent disabling.

2.  Entitlement to an increased rating for chronic asthmatic 
bronchitis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which continued a 30 percent 
evaluation for a neuropsychiatric disorder and which also 
continued a noncompensable evaluation for bronchitis.  

Increased evaluations of 50 percent for the veteran's 
neuropsychiatric disorder and 30 percent for asthmatic 
bronchitis were assigned pursuant to an August 1999 rating.

Originally, this claim also included the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities, and 
the claim was denied in the appealed from January 1997 
rating.  Thereafter, by rating decision of August 1999 
individual unemployability was granted.  Being granted in 
full by the aforementioned rating decision constitutes full 
grant of the benefits sought.  When an appeal is perfected it 
continues until it is resolved by the claimant withdrawing 
the appeal, until the full benefits sought on appeal are 
granted by the RO or until there is a decision by the Board.  
Holland v. Brown, 9 Vet. App. 324 (1996).  Accordingly, that 
issue is not before the Board.

In July 1997, the veteran withdrew his request for a personal 
hearing.


FINDINGS OF FACT

1.  The veteran's major depression with mood congruent 
psychotic features is manifested by symptoms such as 
confusion and agitation, defective concentration and memory, 
visions of dead people and voices calling his name.  He also 
has an inability to relate to people or to be in groups, 
rendering him demonstrably unable to obtain or retain 
employment.

2.  The veteran's respiratory disability responds well to 
medication and is not productive of dyspnea on moderate 
effort; pulmonary function test results demonstrating a 
disability beyond a 30 percent disability are not shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
major depression with mood congruent psychotic features have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.125-4.132, Diagnostic Code 9207 (1996).

2.  Entitlement to the assignment of a disability evaluation 
in excess of 30 percent for chronic asthmatic bronchitis is 
not demonstrated.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and Part 4, Diagnostic Code 
6602 (from and prior to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to increased evaluations are (well 
grounded) within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim for service-connected condition has become more severe 
is well grounded where the claimant asserts a higher rating 
is justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed with regard to these issues.


Neuropsychiatric Disorder

The veteran's service-connected neuropsychiatric disability 
is rated under the provisions of Diagnostic Code 9207.  The 
veteran's claim for increase was filed in August 1994.  
During the pendency of the veteran's appeal, the rating 
criteria for this code section were changed effective 
November 7, 1996.  See 61 Fed. Reg. 52,695 (1996).  When the 
law or regulations change after a claim has been filed but 
before the appeal process has been concluded, the version 
most favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Therefore, the version of the criteria more 
favorable to the veteran should be applied.  

Under the rating criteria in effect at the time the veteran 
initiated his claim, a 50 percent evaluation for psychosis is 
for assignment where there is considerable impairment of 
social and industrial adaptability.  A 70 percent evaluation 
is warranted where symptomatology produces severe impairment 
of social and industrial adaptability.  A 100 percent 
evaluation is assigned where active psychotic manifestations 
are of such extent, severity, depth, persistence of 
bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9207 
(before November 7, 1996).  

The new rating criteria provide that a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9207 (effective 
November 7, 1996).

In this case the old rating criteria are considered more 
favorable.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant a detailed exposition of 
the clinical histories and findings pertaining to the 
veteran's disability at issue.  

Fee-basis treatment examinations from January 1994 and 
thereafter report the veteran with a production loosened and 
circumstantial.  He was reported as hearing voices, with 
feelings of worthlessness, impaired socialization, 
irritability, bouts of hyperkinesis, insecurity, ideas of 
reference, labile affect and physical ailments.  The veteran 
was documented with handicapped intellectual capacities.  
Judgment and insight were defective.  Diagnosis was 
schizophrenia, EUT active.  Global assessment of function was 
reported as 35.

Another psychiatric evaluation was prepared on August 16, 
1995 by  Julio E. Frank, M.D., who reported that he had been 
seeing the veteran since March 1979.  He indicated the 
veteran complained of bouts of confusion and agitation, 
defective concentration and memory, visions of dead people 
and voices calling his name.  He also reported an inability 
to relate to people or to be in groups.  His mental status 
was reported as anxious and disgusted, tremulous with good 
personal hygiene and cooperative.  Ideation loosened, vague 
and circumstantial.  There was also evidence of 
self-derogatory ideas with death wishes, voices calling his 
name along with visions of dead people.  The examiner also 
reported impaired socialization with bouts of  hyperkinesis 
and erratic behavior.  The veteran also had intermittent 
sleep with nightmares.  Judgment and insight were reported as 
poor.  Diagnostic was schizophrenia UT active.  GAF was 
reported as 35.  The examiner concluded that the veteran was 
unable to follow instructions because of his defective 
concentration, lack of patience and distractibility.  The 
examiner also concluded that the veteran lacked the ability 
to make adequate determinations or to socialize adequately or 
to tolerate work pressures.  Rehabilitation was regarded as 
not feasible.  The examiner also considered the veteran 
disabled from gainful occupation.  Prognosis was reported as 
very poor.  

Also in the context of the current claim, the veteran was 
afforded a VA mental disorder examination in August 1995 at 
which time, the Board observes, the claims folder was not 
available to the examiner.  However, the examiner referenced 
a previous examination afforded in 1989.  Objectively, he 
found the veteran to be  dressed casually and not looking 
very clean.  He looked restless and preoccupied with a rather 
voluntary component.  The veteran responded to questions 
vaguely coherent, relevant and at times trying to impress as 
he did not remember things.  Responses were coherent and 
relevant with little elaboration.  There was no real 
delusional material elicited.  His affect was of anxiety.  He 
was not considered to be actively hallucinating at the time 
of the examination.  He was oriented in the three spheres.  
Memories were rather difficult to explore but seemed closely 
preserved.  Diagnosis was major depression with psychotic 
features and a GAF of 60 was reported.  

An addendum dated May 20, 1997, was submitted by the same VA 
examiner who provided the August 1995 examination.  The 
examiner at that time reported that the veteran had continued 
under his care as an outpatient.  He recorded the veteran's 
production as loosened at times and accelerated but coherent.  
Evidence or ill humor with bouts of hyperkinesis and 
confusion, defective and erratic socialization, intermittent 
sleep with nightmares, death wishes with worthlessness, 
voices commanding him to kill himself or someone else but 
without definite suicidal plans were reported.  Judgment and 
insight were regarded as defective.  Diagnosis was 
schizophrenia UT active, GAF was reported as 35.  The 
examiner reported that the veteran presently showed worsening 
of his mental status despite monthly psychotherapy along with 
daily medication.  The veteran was regarded as totally and 
permanently disabled for gainful occupation and unable to 
handle his funds wisely.  Other treatment records are also 
associated with the claims file.  For example on May 29, 
1997, a psychologist considered that hospitalization of the 
veteran might be necessary.  On the basis of this examination 
supplement, the RO considered the record as demonstrating an 
increase in severity of the veteran's psychiatric disability.

The Board has thoroughly reviewed the evidence of record, 
summarized above and the Board finds that resolving all 
reasonable doubt in the veteran's favor, the criteria for 
assignment of 100 percent schedular evaluation for major 
depression with mood congruent psychotic features is 
warranted under the rating criteria in effect prior to 
November 1996.  See 38 U.S.C.A. § 52107(b); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic code 9207; See also Karnas, supra.  The 
Board notes that the 1995 examination results from private 
medical sources and even the more current VA medical evidence 
reveal the veteran's major depression manifests by 
symptomatology approaching total social and industrial 
inadaptability that renders him demonstrably unable to obtain 
or retain employment.  Further the medical evidence indicates 
that the veteran's neuropsychiatric condition has been and 
continues to be severe and has consistently resulted in low 
GAF scores.  Overall the veteran has demonstrated 
psychoneurotic symptomatology and behavior consistent with 
his GAF scores.  The Board also finds the evidence of 
inability to obtain or sustain gainful employment to be 
virtually uncontroverted.

Inasmuch as the above decision results in an award of the 
maximum benefit available, analysis of the claim under the 
current rating criteria for major depression or consideration 
of the provisions provided for assignment of an 
extraschedular evaluation, is unnecessary.  See 38 C.F.R. 
§ 3.321; 4.125-4.130 (1999).

Chronic Asthmatic Bronchitis-

The schedular criteria for evaluating respiratory disorders 
were changed effective October 7, 1996.  As noted above, 
where the law and regulation change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant must be applied.  See Karnas supra.  It is 
observed that the RO has evaluated the veteran's claim for 
increased evaluation for a respiratory disorder in accordance 
with the old and the new rating criteria, and the Board will 
likewise consider the veteran's claim under both criteria.  

The pre October 7, 1996 diagnostic criteria for evaluating 
bronchial asthma are as follows:  Where the condition is 
pronounced with asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health a 100 percent evaluation will be assigned.  Where the 
condition is severe with  frequent attacks of asthma one or 
more attacks weekly with marked dyspnea on exertion between 
attacks and only temporary relief by medication; where more 
than light manual labor is precluded a 60 percent evaluation 
is warranted.  Where the condition is moderate, i.e., 
asthmatic attacks rather frequent separated by only 10 to 14-
day intervals (with moderate dyspnea on exertion between 
attacks) a 30 percent evaluation is warranted.  

Disability evaluations for respiratory disorders under the 
new criteria are, in part, established by a specific test 
level results upon administration of pulmonary function tests 
(PFT) after bronchodilatation.  See Federal Register, 951, 
No. 173, September 5, 1996, page 46720-46731.  (Comments to 
Final Rule).  The revised criteria effective from October 7, 
1996 are as follows: a 100 percent rating is assigned in the 
following instances: FEV-1 less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  The 
following criteria warrant a 60 percent rating: FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral ) corticosteroids.  A 
30 percent rating is warranted given the following criteria: 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti- inflammatory medication.  As 
in the old version, in the absence of clinical findings of 
asthma at time of examination, a verified history of 
asthmatic attacks must be of record.  In this case, the Board 
considers the old rating criteria are more favorable to the 
veteran.

A statement dated August 31, 1994, from Luis E. Torres 
Bonilla, M.D., reported a diagnosis of chronic bronchial 
asthma with frequent bronchitis.  

The veteran was afforded a VA pulmonary examination in August 
1995.  He reported recurrent attacks of dry cough at night 
followed by weakening and dyspnea.  Cigarette smoking, dust 
irritants, inhalants such as gas and perfume, precipitated 
attacks at night but also during the daytime.  Each attack 
lasted for approximately 1/2 hour or so but responded rapidly 
to Proventil puff.  Examination of the chest showed normal 
symmetric expansions with clear lungs, with no clubbing or 
cyanosis.  There was no evidence of cor pulmonale.  According 
to the veteran he had 8 to 10 attacks a month.  Base and 
pulmonary function studies were requested.  He complained of 
chronic cough mostly dry.  There was no dyspnea on moderate 
effort.  There was no indication of recent infection.  Final 
diagnosis was bronchial asthma.  Chest X-ray showed normal 
size heart.  Lungs were hyperinflated.  A triangular shaped 
density in the right midlung field laterally between 3rd and 
4th was noted.  Anterior ribs remained unchanged since 
previous study of March 1995.  Impression was no significant 
interval changes since the previous study.  

The veteran was afforded a VA pulmonary function test in 
September 1995.  Post bronchodilator results were:  FEV 1, 
112 percent of predicted; FEV-1 over FVC of 105 percent.  No 
cardiac abnormalities were reported.  The PFT was interpreted 
as mild airflow obstruction.  No significant abnormalities in 
lung volumes.  ABG's showed acute respiratory alkalosis with 
normal oxygen tension at rest.

The veteran was afforded another pulmonary function test in 
April 1997.  FEV 1 was reported as 87 percent of predicted.  
FVC was at 91 percent of predicted pre-bronchodilatation.  
Thus FEC was reported as 4.84 and FEV 1 was reported at 3.72 
liters.  Thus FEV 1/FVC equals 77 percent.  The examiner also 
reported normal spirometry at the beginning of the test.  
Positive bronchoprovocation test was noted.  However, 
bronchospasms reverted with bronchodilators.  

In response to an inquiry from the RO an expert medical 
opinion was afforded in June 1998.  The most appropriate 
diagnosis according to the expert examiner was chronic 
asthmatic bronchitis.  He reported patients with chronic 
asthmatic bronchitis have a long history of cough and sputum 
production with a later onset of wheezing as in this case, as 
compared with patients with pure bronchial asthma with 
chronic obstruction having a history of wheezing with later 
onset of chronic productive cough.

Even considering the reported frequency of attacks, the Board 
notes that the respiratory condition responds well to 
medication and finds it highly significant that there is an 
absence of dyspnea on moderate effort.  A severe disability 
as contemplated under the old rating criteria is, therefore, 
not approximated.  Accordingly, the preponderance of the 
evidence is against an increased evaluation.

Moreover, the VA PFT results do not demonstrate a disability 
in excess of the assigned 30 percent rating.  The Board 
additionally observes that the August 1997 PFT test results 
were reported prior to benefit of bronchodilatation and, even 
so, failed to demonstrate adequate pulmonary pathology to 
warrant an evaluation in excess of the assigned evaluation.

Although the veteran asserts that his asthma is more severe 
than the assigned 30 percent disability evaluation, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal.





ORDER

A 100 percent evaluation for major depression with mood 
congruent psychotic features is granted, subject to the 
provisions governing the award of monetary benefits.

Entitlement to increased evaluation for chronic asthmatic 
bronchitis is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

